United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.P., daughter of L.P., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF INDIAN AFFAIRS, Oracle, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-136
Issued: August 13, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 24, 2013 appellant filed a timely appeal from August 6 and September 9,
2013 merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant received an overpayment in compensation in the
amount of $12,979.54 for the period January 14, 2012 through May 4, 2013 because she reached
23 years of age on January 13, 2012; and (2) whether OWCP properly determined whether
appellant was at fault in creating the overpayment.
On appeal appellant asserts that she is disabled and not responsible regarding the
overpayment.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On August 24, 1992 appellant’s father, the employee, was electrocuted in the course of
his federal employment. On March 22, 1993 his widow, appellant’s mother, elected to receive
FECA benefits. OWCP awarded augmented benefits on April 8, 1993 for the widow and her
minor child, appellant, who was born on January 13, 1989.2
In correspondence dated September 25, 2007, OWCP informed the widow that appellant
could continue to receive compensation after her eighteenth birthday, but only if she was
unmarried and either incapable of self-support or was a full-time student. The widow continued
to receive the augmented benefits for her and appellant until September 30, 2007 when appellant
began receiving a 15 percent share by separate check. The widow received a 45 percent share.
At that time appellant was 18 years of age and a full-time college student. The record supports
that she continued to attend college through January 2011.
On October 2, 2012 OWCP sent a Form CA-12, Claim for Continuance of
Compensation, to appellant. On October 15, 2012 it received the completed form, signed by
appellant on October 10, 2012. Appellant indicated that she was not capable of self-support
because she was disabled.
By letter dated May 8, 2013, OWCP informed appellant that her benefits had expired
because she turned 23 years of age on January 13, 2012.
On June 18, 2013 OWCP issued a preliminary determination that appellant received an
overpayment of compensation in the amount of $12,979.54 for the period January 14, 2012 to
May 4, 2013 because she continued to receive dependent benefits after her 23rd birthday that had
occurred on January 31, 2012. Appellant was found without fault. The June 18, 2013
preliminary determination stated that she was not at fault because she could not have been aware
or reasonably have been expected to know that OWCP had paid compensation incorrectly.
OWCP advised appellant of the steps to be taken if she disagreed with the preliminary
determination and provided her an overpayment action request form and overpayment
questionnaire.
The overpayment action request was completed by appellant’s mother, the widow, on
July 14, 2013. The widow stated that appellant, her daughter, was totally disabled and lived on
full disability. She inquired whether statements from appellant’s physicians were needed. The
widow concluded that there was no possible way appellant could repay the overpayment and
requested a decision on the record. No further information was submitted by appellant or her
mother.
On August 6, 2013 OWCP finalized the overpayment finding and stated that it had
determined that the preliminary finding that appellant was at fault was correct. It noted that the
2

The widow remarried on June 15, 1995. The marriage was annulled on October 4, 1995. By decision dated
December 22, 1997, the Board affirmed a July 27, 1995 OWCP decision that found that OWCP did not have to pay
the widow attorney’s fees as the record contained no application for legal services; that she should seek
reimbursement for her medical expenses with her insurance carrier; and that her survivor’s benefits could resume as
of the date of the June 1995 marriage, which had been annulled. Docket No. 96-372 (issued December 22, 1997).
She again remarried on May 23, 2008.

2

overpayment questionnaire had not been provided and that appellant herself had not responded to
the preliminary determination. Appellant was instructed to forward a check in the amount of
$12,979.54 to OWCP. On September 9, 2013 OWCP issued a second overpayment decision in
which it indicated that appellant was without fault and that the overpayment would not be
waived.3
LEGAL PRECEDENT
Section 8129(a) of FECA provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations
prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”4
Section 8133 of FECA provides that compensation in case of death from an injury
sustained in the performance of duty is payable to a child until the child has reached 18 years of
age, but shall continue if he or she is a student as defined by section 8101(17) at the time he or
she reaches 18 years of age for so long as he or she continues to be such student or until he or she
marries.5 The term student is defined in section 8101(17) as an individual under 23 years of age
who has not completed four years of education beyond high school and who is regularly
pursuing a full-time course of study.6
OWCP procedures provide that, when claims are made by or for children over 18 who are
physically or mentally incapable of self-support, the claims examiner must investigate the extent
and expected duration of the illness involved.7
ANALYSIS
The Board finds this case is not in posture for decision regarding whether an
overpayment of compensation was created. The record supports that appellant, who was born on
January 13, 1989, received survivor benefits from the death of her father on August 24, 1992,
through May 4, 2013. She turned 23 years of age on January 13, 2012, and OWCP found that an
overpayment of compensation was created for the period January 14, 2012 through May 4, 2013.
On October 2, 2012 OWCP forwarded a Form CA-12, Claim for Continuance of
Compensation, to appellant. Appellant returned the claim form on October 15, 2012 and
indicated that she was not capable of self-support because she was disabled.

3

The September 9, 2013 decision did not indicate that the August 6, 2013 decision was vacated or amended.

4

5 U.S.C. § 8129.

5

Id. at § 8133; see Grady Lewis (Vanessa Lewis), 55 ECAB 306 (2004).

6

Id. at § 8101(17).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Death Claims, Chapter 2.700.8.c. (July 2000).

3

As noted above, when claims are made by or for children over 18 years of age who are
physically or mentally incapable of self-support, the claims examiner must investigate the extent
and expected duration of the illness involved.8 There is no evidence that OWCP followed these
procedures in this case, such as informing appellant of the type evidence needed to support her
disability claim. Rather, it determined that an overpayment of compensation had been created.
The Board will set aside the August 6, 2013 decision and remand the case to OWCP to
follow its procedures regarding appellant’s claim for continued survivor benefit compensation
due to disability. Following this and such further development as deemed necessary, OWCP
should render a de novo overpayment decision.
Based on the Board’s finding regarding issue 1, issue 2 is rendered moot.
CONCLUSION
The Board finds this case is not in posture for decision regarding whether an
overpayment of compensation was created.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 9 and August 6, 2013 are set aside and the case is
remanded to OWCP for proceedings consistent with this opinion of the Board.9
Issued: August 13, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

Id.

9

Richard J. Daschbach, Chief Judge, who participated in the preparation of the opinion, was no longer a member
of the Board after May 16, 2014.

4

